Citation Nr: 1504771	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) with spondylolisthesis and spina bifida occulta.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel






INTRODUCTION

The Veteran had active service from July 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from April 2011 to March 2012 that are pertinent to the present appeal.  In the August 2012 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claim. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In September 2010, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans.  A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  The Board observes that there is a notation in the Veterans Benefits Management System (VBMS) that the Veteran's representative is Veterans of Foreign Wars of the United States, but this is incorrect.  There is no properly executed VA Form 21-22 in favor of Veterans of Foreign Wars of the United States in either the Veteran's paper or electronic claims files.  Further, there is no other communication from the Veteran indicating that he wished to change his representation to Veterans of Foreign Wars of the United States.  The VA Form 21-22 in favor of Disabled American Veterans has not been revoked.  38 C.F.R. § 14.629 (2014).  Therefore the Veteran's proper representative is Disabled American Veterans.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with both DDD and spina bifida occulta.  In August 2012, he asserted that his back disability was caused by his service-connected right knee disability.  DDD is a disability which may be service-connected on a direct or secondary basis.  Spina bifida occulta is a congenital defect and therefore service connection is not warranted unless it is subjected to a superimposed disease or injury which cases additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990.  In this case, an addendum medical opinion is required to address whether the Veteran's DDD was caused directly by a in-service disease or injury; or, or whether DDD constitutes a superimposed disease or injury with regard to his spina bifida occulta; or, whether his service-connected right knee disability caused or aggravated his back disability. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2011 spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 1988 service treatment record showing that the Veteran complained of back pain and was diagnosed with possible back strain.

ii. The report of the Veteran's April 2011 VA examination.

iii. The June 2011 statement from J. B., the Veteran's friend.  

iv. The Veteran's August 2012 VA Form 9 where he asserts that his service-connected right knee disability caused his back disability.  

d. The examiner must provide opinions with respect to the following:
 
i. With regard to spina bifida occulta, state whether there was a superimposed disease or injury in service that resulted in additional disability, including but not limited to his back strain in April 1988.  The examiner must specifically determine whether the Veteran's DDD constitutes a disability that developed independent of spina bifida occulta, or if it constitutes a disability superimposed thereon.  

ii. If the examiner finds that DDD developed independently from the Veteran's spina bifida occulta, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DDD began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

iii. If the examiner determines that DDD is NOT directly caused by service, determine whether it is at least as likely as not (50 percent or greater probability) that DDD was proximately due to or the result of his service-connected right knee disability.

iv. If the examiner determines that DDD was NOT caused by the Veteran's service-connected right knee disability, determine whether it is at least as likely as not (50 percent or greater probability) that DDD was aggravated beyond its natural progression by his service-connected right knee disability.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




